UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2014 Date of reporting period:	January 31, 2014 Item 1. Schedule of Investments: Putnam Absolute Return 100 Fund The fund's portfolio 1/31/14 (Unaudited) CORPORATE BONDS AND NOTES (38.0%) (a) Principal amount Value Banking (18.0%) ABN Amro Bank NV 144A sr. unsec. FRN notes 1.035s, 2016 (Netherlands) $2,000,000 $2,008,717 American Express Bank FSB sr. unsec. FRN notes Ser. BKNT, 0.46s, 2017 586,000 582,120 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 415,000 410,379 Banco Santander Chile 144A sr. unsec. FRN notes 2.117s, 2018 (Chile) 500,000 499,476 Bank of America NA unsec. sub. FRN notes Ser. BKNT, 0.523s, 2016 1,740,000 1,722,967 Bank of New York Mellon Corp. (The) sr. unsec. FRN notes 0.467s, 2015 1,700,000 1,701,148 Bank of Nova Scotia sr. unsec. unsub. FRN notes 0.643s, 2016 (Canada) 1,300,000 1,301,939 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes 0.898s, 2014 (Japan) 250,000 250,080 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. FRN notes 0.687s, 2016 (Japan) 1,000,000 999,379 Barclays Bank PLC sr. unsec. unsub. notes 5.2s, 2014 (United Kingdom) 1,300,000 1,327,505 BB&T Corp. unsec. sub. notes 5.2s, 2015 1,000,000 1,075,235 BBVA US Senior SAU bank guaranty sr. unsec. unsub. notes 3 1/4s, 2014 (Spain) 1,450,000 1,458,421 BPCE SA company guaranty sr. unsec. FRN notes Ser. MTN, 1.489s, 2016 (France) 1,000,000 1,012,969 Branch Banking & Trust Co. unsec. sub. FRN notes 0.564s, 2016 250,000 248,153 Capital One Financial Corp. sr. unsec. unsub. FRN notes 1.389s, 2014 1,955,000 1,962,075 Citigroup, Inc. sr. unsec. sub. FRN notes 0.512s, 2016 500,000 491,599 Citigroup, Inc. sr. unsec. unsub. FRN notes 0.518s, 2014 650,000 649,660 Credit Agricole SA/London 144A sr. unsec. FRN notes 1.399s, 2016 (United Kingdom) 1,950,000 1,973,460 Danske Bank A/S 144A sr. unsec. unsub. FRN notes 1.292s, 2014 (Denmark) 1,500,000 1,502,282 Dexia Credit Local SA/New York 144A government guaranty sr. unsec. unsub. notes 1 1/4s, 2016 (France) 2,000,000 2,008,789 HSBC Finance Corp. sr. unsec. unsub. FRN notes 0.669s, 2016 1,000,000 998,427 ING Bank NV 144A bonds 2 1/2s, 2016 (Netherlands) 129,000 133,208 ING Bank NV 144A sr. unsec. notes 2 3/8s, 2014 (Netherlands) 420,000 422,856 ING Bank NV 144A unsec. notes 3 3/4s, 2017 (Netherlands) 620,000 658,812 JPMorgan Chase & Co. sr. unsec. unsub. notes 3.7s, 2015 500,000 514,130 JPMorgan Chase Bank, NA unsec. sub. FRN notes 0.574s, 2016 1,000,000 991,380 KeyBank NA/Cleveland, OH unsec. sub. notes Ser. MTN, 5.45s, 2016 1,115,000 1,213,882 Lloyds Bank PLC 144A bank guaranty sr. unsec. notes 4 3/8s, 2015 (United Kingdom) 1,000,000 1,034,400 Mizuho Financial Group Cayman, Ltd. 144A unsec. sub. notes 5.79s, 2014 (Japan) 1,000,000 1,010,013 National Australia Bank, Ltd./New York sr. unsec. notes 1.6s, 2015 (Australia) 750,000 761,550 Nordea Bank AB 144A sr. unsec. FRN notes 0.699s, 2016 (Sweden) 1,525,000 1,527,785 PNC Funding Corp. sr. unsec. notes 3s, 2014 1,500,000 1,512,129 Regions Financial Corp. sr. unsec. unsub. notes 7 3/4s, 2014 1,513,000 1,595,564 Royal Bank of Canada sr. unsec. unsub. FRN notes Ser. GMTN, 0.702s, 2016 (Canada) 1,000,000 1,003,884 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 1,535,000 1,585,655 Santander US Debt SAU 144A bank guaranty sr. unsec. unsub. notes 3.724s, 2015 (Spain) 500,000 511,064 Standard Chartered PLC 144A sr. unsec. unsub. notes 5 1/2s, 2014 (United Kingdom) 1,400,000 1,455,096 Sumitomo Mitsui Banking Corp. 144A sr. unsec. FRN notes 1.187s, 2014 (Japan) 1,000,000 1,003,873 Svenska Handelsbanken AB sr. unsec. FRN notes 0.696s, 2016 (Sweden) 1,000,000 1,001,507 UBS AG/Stamford, CT unsec. sub. notes 7 3/8s, 2015 775,000 841,473 US Bank NA unsec. sub. notes 4.8s, 2015 1,450,000 1,520,405 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 200,000 210,500 Wachovia Bank NA sr. unsec. sub. FRN notes Ser. BKNT, 0.622s, 2014 1,250,000 1,251,858 Westpac Banking Corp. 144A sr. unsec. FRN notes 0.977s, 2014 (Australia) 400,000 400,431 Basic materials (0.4%) BHP Billiton Finance USA, Ltd. company guaranty sr. unsec. FRN notes 0.508s, 2014 (Australia) 500,000 500,051 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 255,000 296,447 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 245,000 321,550 Capital goods (0.8%) Caterpillar Financial Services Corp. sr. unsec. FRN notes 0.537s, 2014 1,500,000 1,500,531 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 505,000 518,749 Communication services (1.4%) AT&T, Inc. sr. unsec. unsub. FRN notes 0.624s, 2016 1,000,000 999,086 BellSouth Corp. sr. unsec. unsub. bonds 5.2s, 2014 500,000 514,316 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2015 447,000 471,888 SBA Tower Trust 144A company guaranty mtge. notes 4.254s, 2015 625,000 632,308 Verizon Communications, Inc. sr. unsec. unsub. FRN notes 1.773s, 2016 1,000,000 1,030,712 Consumer cyclicals (1.8%) Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 465,000 533,588 Ford Motor Credit Co., LLC sr. unsec. unsub. FRN notes 1.489s, 2016 1,000,000 1,016,355 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 3/4s, 2014 1,250,000 1,278,129 Viacom, Inc. sr. unsec. notes 4 3/8s, 2014 310,000 317,204 Volkswagen International Finance NV 144A company guaranty sr. unsec. FRN notes 0.675s, 2016 (Germany) 1,000,000 999,720 Volkswagen International Finance NV 144A company guaranty sr. unsec. notes 1 5/8s, 2015 (Germany) 500,000 505,710 Consumer finance (0.4%) American Express Credit Corp. sr. unsec. sub. FRN notes 1.342s, 2015 900,000 911,621 Consumer staples (2.1%) Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. FRN notes 0.429s, 2017 700,000 700,419 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2014 914,000 948,687 ConAgra Foods, Inc. sr. unsec. notes 5 7/8s, 2014 500,000 505,422 ConAgra Foods, Inc. sr. unsec. unsub. notes 1.35s, 2015 1,000,000 1,009,353 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 400,000 453,500 Costco Wholesale Corp. sr. unsec. unsub. notes 0.65s, 2015 320,000 321,348 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 416,000 433,480 Foster's Finance Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2014 1,000,000 1,027,319 Energy (0.5%) EnCana Holdings Finance Corp. company guaranty sr. unsec. unsub. notes 5.8s, 2014 (Canada) 1,210,000 1,225,484 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 25,000 31,646 Shell International Finance BV company guaranty sr. unsec. unsub. notes 0 5/8s, 2015 (Netherlands) 125,000 125,434 Financial (0.4%) General Electric Capital Corp. sr. unsec. FRN notes Ser. GMTN, 0.892s, 2016 500,000 504,659 General Electric Capital Corp. sr. unsec. unsub. FRN notes Ser. MTN, 0.87s, 2014 500,000 500,289 Health care (0.5%) Mylan, Inc./PA 144A sr. unsec. notes 1.8s, 2016 1,000,000 1,015,308 Zoetis, Inc. sr. unsec. notes 1.15s, 2016 265,000 266,316 Insurance (2.3%) Aflac, Inc. sr. unsec. notes 3.45s, 2015 1,000,000 1,043,783 Hartford Financial Services Group, Inc. (The) jr. unsec. sub. FRB bonds 8 1/8s, 2038 235,000 273,775 Liberty Mutual Group, Inc. 144A sr. unsec. notes 5 3/4s, 2014 1,000,000 1,005,535 Metropolitan Life Global Funding I 144A notes 3s, 2023 790,000 756,060 New York Life Global Funding 144A notes 3s, 2015 930,000 958,990 Principal Life Global Funding II 144A notes 1s, 2015 260,000 261,155 Prudential Covered Trust 2012-1 144A company guaranty mtge. notes 2.997s, 2015 1,440,750 1,485,869 Investment banking/Brokerage (1.3%) Deutsche Bank AG unsec. sub. FRN notes Ser. EMTN, 1.038s, 2015 (Germany) 585,000 583,538 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.238s, 2014 1,000,000 1,000,043 Macquarie Group, Ltd. 144A sr. unsec. notes 7.3s, 2014 (Australia) 700,000 721,376 Morgan Stanley sr. unsec. unsub. notes Ser. GMTN, 4.1s, 2015 1,000,000 1,033,522 Real estate (4.8%) Boston Properties, LP sr. unsec. unsub. notes 5 5/8s, 2015 (R) 720,000 762,653 Boston Properties, LP sr. unsec. unsub. notes 5s, 2015 (R) 500,000 527,781 ERP Operating LP sr. unsec. unsub. notes 5 1/4s, 2014 (R) 1,000,000 1,028,270 HCP, Inc. sr. unsec. unsub. notes 2.7s, 2014 (R) 1,000,000 999,991 Hospitality Properties Trust sr. unsec. notes 7 7/8s, 2014 (R) 800,000 801,593 Kimco Realty Corp. sr. unsec. notes Ser. MTN, 4.904s, 2015 (R) 900,000 938,038 Kimco Realty Corp. sr. unsec. unsub. notes 4.82s, 2014 (R) 450,000 455,933 Mid-America Apartments LP 144A sr. unsec. notes 6 1/4s, 2014 (R) 1,000,000 1,019,904 Regency Centers LP company guaranty sr. unsec. unsub. notes 4.95s, 2014 1,250,000 1,260,437 Simon Property Group LP sr. unsec. unsub. notes 5.1s, 2015 (R) 700,000 742,556 Simon Property Group LP sr. unsec. unsub. notes 4.2s, 2015 (R) 770,000 791,348 UDR, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2015 (R) 500,000 520,272 Ventas Realty LP/Ventas Capital Corp. company guaranty sr. unsec. unsub. notes 3 1/8s, 2015 (R) 1,400,000 1,456,087 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 5 3/4s, 2015 1,000,000 1,074,777 Technology (0.4%) Western Union Co. (The) sr. unsec. unsub. FRN notes 1.239s, 2015 1,000,000 1,003,224 Transportation (0.6%) Burlington Northern Santa Fe, LLC sr. unsec. notes 7s, 2014 1,000,000 1,000,000 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 91,723 99,290 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 94,780 100,348 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 374,927 379,662 Utilities and power (2.3%) Ameren Corp. sr. unsec. notes 8 7/8s, 2014 240,000 245,297 Dayton Power & Light Co. (The) 144A sr. mortgage bonds 1 7/8s, 2016 1,500,000 1,515,205 DTE Energy Co. sr. unsec. unsub. notes 7 5/8s, 2014 700,000 713,853 Duke Energy Carolinas, LLC sr. unsec. unsub. notes 6.3s, 2014 400,000 399,992 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 260,000 256,100 Potomac Edison Co. (The) sr. unsub. notes 5 1/8s, 2015 750,000 793,140 Progress Energy, Inc. sr. unsec. unsub. notes 6.05s, 2014 1,000,000 1,006,208 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 654,000 853,430 Total corporate bonds and notes (cost $96,966,763) MORTGAGE-BACKED SECURITIES (29.6%) (a) Principal amount Value Agency collateralized mortgage obligations (12.0%) Federal Home Loan Mortgage Corp. IFB Ser. 2976, Class LC, 23.833s, 2035 $37,014 $54,337 Ser. 2430, Class UD, 6s, 2017 55,537 58,718 IFB Ser. 4240, Class SA, IO, 5.84s, 2043 1,998,561 462,427 IFB Ser. 311, Class S1, IO, 5.79s, 2043 8,871,034 1,984,903 IFB Ser. 314, Class AS, IO, 5.73s, 2043 7,676,003 1,691,681 Ser. 3724, Class CM, 5 1/2s, 2037 129,784 141,586 Ser. 2533, Class HB, 5 1/2s, 2017 116,226 122,851 Ser. 3331, Class NV, 5s, 2029 264,000 278,313 Ser. 2513, Class DB, 5s, 2017 64,362 68,048 Ser. 3539, Class PM, 4 1/2s, 2037 111,131 115,942 Ser. 3730, Class PL, 4 1/2s, 2033 43,992 44,289 Ser. 3697, Class BM, 4 1/2s, 2031 47,745 48,428 Ser. 2931, Class AM, 4 1/2s, 2019 27,854 28,310 Ser. 3805, Class AK, 3 1/2s, 2024 150,888 156,761 Ser. 3876, Class CA, 2 3/4s, 2026 164,838 169,730 Ser. 3683, Class JH, 2 1/2s, 2023 73,175 74,011 Ser. 3609, Class LK, 2s, 2024 864,248 879,356 Ser. T-8, Class A9, IO, 0.469s, 2028 168,143 1,787 Ser. T-59, Class 1AX, IO, 0.274s, 2043 389,820 4,812 Ser. T-48, Class A2, IO, 0.212s, 2033 578,587 5,673 Ser. 3835, Class FO, PO, zero %, 2041 2,989,603 2,470,608 FRB Ser. T-54, Class 2A, IO, zero %, 2043 231,975 18 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 27.968s, 2031 200,805 255,784 IFB Ser. 05-75, Class GS, 19.776s, 2035 312,414 419,099 IFB Ser. 11-4, Class CS, 12.584s, 2040 434,825 514,403 Ser. 06-10, Class GC, 6s, 2034 1,212,118 1,248,482 IFB Ser. 13-101, Class AS, IO, 5.792s, 2043 2,183,391 500,215 IFB Ser. 13-92, Class SA, IO, 5.792s, 2043 4,510,659 1,096,992 IFB Ser. 13-103, Class SK, IO, 5.762s, 2043 4,636,671 1,073,100 IFB Ser. 13-102, Class SH, IO, 5.742s, 2043 4,394,726 967,279 Ser. 06-124, Class A, 5 5/8s, 2036 80,393 83,591 Ser. 05-68, Class PC, 5 1/2s, 2035 104,710 112,907 Ser. 09-86, Class PC, 5s, 2037 1,535,997 1,566,717 Ser. 02-65, Class HC, 5s, 2017 43,264 45,340 Ser. 09-100, Class PA, 4 1/2s, 2039 46,184 47,626 Ser. 11-60, Class PA, 4s, 2039 96,527 101,012 Ser. 03-43, Class YA, 4s, 2033 643,653 663,105 Ser. 11-89, Class VA, 4s, 2023 887,599 910,773 Ser. 11-111, Class VA, 4s, 2023 382,522 388,021 Ser. 11-111, Class VC, 4s, 2023 230,455 232,255 Ser. 04-2, Class QL, 4s, 2019 304,560 320,699 Ser. 418, Class C15, IO, 3 1/2s, 2043 2,623,547 596,037 Ser. 10-155, Class A, 3 1/2s, 2025 73,564 74,701 Ser. 10-81, Class AP, 2 1/2s, 2040 304,167 307,457 Ser. 03-W10, Class 1, IO, 1.115s, 2043 79,089 2,434 Ser. 98-W5, Class X, IO, 0.918s, 2028 309,054 15,260 Ser. 98-W2, Class X, IO, 0.739s, 2028 1,069,437 62,161 Ser. 03-W1, Class 2A, IO, zero %, 2042 487,832 38 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.808s, 2041 1,194,934 1,817,303 IFB Ser. 10-158, Class SD, 14.529s, 2040 377,000 450,300 IFB Ser. 11-70, Class WS, 9.386s, 2040 1,272,000 1,233,166 IFB Ser. 11-72, Class SE, 7.197s, 2041 2,689,000 2,487,217 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 1,524,864 347,227 IFB Ser. 12-34, Class SA, IO, 5.893s, 2042 2,044,646 434,037 Ser. 09-79, Class MB, 5s, 2034 76,958 77,352 Ser. 09-32, Class AB, 4s, 2039 75,825 79,018 Ser. 08-31, Class PN, 4s, 2036 25,584 25,877 Ser. 08-38, Class PS, 3 1/2s, 2037 57,419 58,438 Ser. 09-93, Class EJ, 3 1/2s, 2035 32,588 33,010 Ser. 13-23, Class IK, IO, 3s, 2037 16,747,072 2,971,433 Ser. 10-151, Class KO, PO, zero %, 2037 373,215 319,876 GSMPS Mortgage Loan Trust 144A Ser. 99-2, IO, 0.824s, 2027 82,318 617 Ser. 98-3, IO, 0.102s, 2027 49,307 724 Ser. 98-2, IO, zero %, 2027 42,533 306 Ser. 98-4, IO, zero %, 2026 65,543 1,613 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 5.997s, 2045 226,561 39,648 Commercial mortgage-backed securities (15.6%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.634s, 2049 85,396 86,250 Ser. 04-3, Class D, 5.412s, 2039 626,000 638,276 Ser. 06-5, Class A2, 5.317s, 2047 1,052,774 1,058,642 Ser. 06-6, Class A2, 5.309s, 2045 44,619 44,740 Ser. 04-4, Class D, 5.073s, 2042 200,000 204,500 Ser. 07-1, Class XW, IO, 0.345s, 2049 1,044,613 9,289 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.812s, 2042 982,794 2,511 Ser. 02-PB2, Class XC, IO, 0.627s, 2035 1,288,249 652 Bear Stearns Commercial Mortgage Securities Trust Ser. 05-PWR9, Class AJ, 4.985s, 2042 365,000 371,680 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.439s, 2039 433,000 437,590 Citigroup Commercial Mortgage Trust FRB Ser. 05-C3, Class AJ, 4.96s, 2043 700,000 708,750 Citigroup Commercial Mortgage Trust 144A FRB Ser. 12-GC8, Class D, 4.878s, 2045 1,309,000 1,209,385 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 613,000 642,853 FRB Ser. 04-LB3A, Class E, 5.436s, 2037 1,000,000 1,012,300 Ser. 05-C6, Class AJ, 5.209s, 2044 1,110,000 1,156,561 Ser. 12-CR1, Class AM, 3.912s, 2045 301,000 305,970 COMM Mortgage Trust 144A FRB Ser. 13-CR12, Class D, 5.086s, 2046 783,000 715,589 Credit Suisse First Boston Mortgage Securities Corp. Ser. 02-CP5, Class E, 5.339s, 2035 393,528 393,903 Ser. 03-CPN1, Class E, 4.891s, 2035 462,000 462,000 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 427,385 470,123 Ser. 03-C3, Class AX, IO, 1.496s, 2038 729,904 7 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 740,905 741,222 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 2,192,215 2,195,641 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class F, 5.35s, 2035 417,943 422,645 GE Capital Commercial Mortgage Corp. Ser. 07-C1, Class A3, 5.481s, 2049 973,000 998,834 FRB Ser. 05-C1, Class D, 4.949s, 2048 972,000 946,825 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 04-C1, Class F, 5.088s, 2038 894,000 896,235 Ser. 05-C3, Class XC, IO, 0.161s, 2045 58,841,639 144,852 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class AJ, 4.915s, 2041 410,000 419,131 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class B, 4.894s, 2042 1,046,000 1,063,782 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 35,079 35,211 Ser. 05-GG4, Class B, 4.841s, 2039 1,442,000 1,450,940 FRB Ser. 12-GCJ9, Class XA, IO, 2.386s, 2045 2,857,616 376,180 GS Mortgage Securities Trust 144A FRB Ser. GC10, Class D, 4.415s, 2046 628,000 553,959 Ser. 11-GC5, Class XA, IO, 1.721s, 2044 5,155,173 340,757 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 08-C2, Class ASB, 6 1/8s, 2051 342,866 367,439 Ser. 04-CB8, Class B, 4 1/2s, 2039 943,000 944,226 IO, 1.991s, 2045 9,809,458 997,622 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 299,500 310,132 FRB Ser. 04-CB9, Class B, 5.661s, 2041 372,000 382,490 FRB Ser. 06-LDP6, Class B, 5.502s, 2043 305,000 301,994 FRB Ser. 05-CB11, Class C, 5.47s, 2037 500,000 528,069 Ser. 04-LN2, Class A2, 5.115s, 2041 851,245 861,403 FRB Ser. 13-C10, Class D, 4.16s, 2047 313,000 274,791 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 11-C3, Class E, 5.541s, 2046 260,000 270,346 FRB Ser. 12_LC9, Class D, 4.427s, 2047 326,000 313,434 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C6, Class AJ, 5.452s, 2039 350,000 376,269 Ser. 06-C7, Class A2, 5.3s, 2038 408,285 423,620 FRB Ser. 04-C6, Class D, 5.147s, 2036 499,000 505,342 Ser. 07-C2, Class XW, IO, 0.538s, 2040 922,195 15,221 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.841s, 2050 937,737 966,006 Ser. 04-KEY2, Class D, 5.046s, 2039 416,000 418,330 Merrill Lynch Mortgage Trust 144A Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 49,087,235 306,108 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 06-4, Class A2FL, 0.28s, 2049 190,558 190,320 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.21s, 2049 60,605,077 739,382 Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C11, Class C, 4.419s, 2046 427,000 415,706 Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.65s, 2042 413,000 446,164 Ser. 07-IQ14, Class A2, 5.61s, 2049 218,053 220,196 FRB Ser. 07-HQ12, Class A2, 5.601s, 2049 93,318 93,784 Morgan Stanley Capital I Trust 144A FRB Ser. 04-HQ3, Class K , 5.748s, 2041 341,000 352,799 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 (F) 555,796 556,964 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 300,000 308,550 Ser. 12-C4, Class XA, IO, 1.878s, 2045 3,609,004 405,425 Ser. 12-C2, Class XA, IO, 1.792s, 2063 5,530,766 490,070 Wachovia Bank Commercial Mortgage Trust Ser. 06-C24, Class AJ, 5.658s, 2045 658,000 652,144 Ser. 05-C17, Class D, 5.396s, 2042 580,000 595,486 Ser. 06-C29, Class AM, 5.339s, 2048 570,000 622,911 FRB Ser. 05-C20, Class B, 5.241s, 2042 1,020,000 1,047,726 Ser. 06-C29, IO, 0.4s, 2048 36,061,833 390,910 Wachovia Bank Commercial Mortgage Trust 144A Ser. 07-C31, IO, 0.218s, 2047 85,354,165 506,790 Wells Fargo Commercial Mortgage Trust FRB Ser. 13-LC12, Class C, 4.304s, 2046 500,000 481,500 WF-RBS Commercial Mortgage Trust Ser. 13-C17, Class XA, IO, 1.619s, 2046 6,584,515 614,212 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class D, 5.248s, 2044 945,000 918,077 FRB Ser. 11-C4, Class E, 5.248s, 2044 535,000 527,179 FRB Ser. 12-C10, Class D, 4.46s, 2045 304,000 274,826 FRB Ser. 13-C11, Class D, 4.184s, 2045 295,000 259,416 Residential mortgage-backed securities (non-agency) (2.0%) Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 256,097 142,416 Ser. 12-RR10, Class 8A2, 4s, 2036 523,544 518,989 Barclays Capital, LLC Trust 144A FRB Ser. 13-RR2, Class 3A2, 7.555s, 2036 590,000 547,225 MortgageIT Trust FRB, Step Ser. 05-1, Class 1M1, 0.638s, 2035 1,036,641 938,201 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.208s, 2046 1,015,725 888,455 FRB Ser. 2004-AR13, Class A1B2, 0.678s, 2034 670,218 613,249 FRB Ser. 05-AR17, Class A1B2, 0.568s, 2045 1,630,763 1,390,225 Total mortgage-backed securities (cost $73,939,489) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (2.2%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (2.2%) Federal Home Loan Mortgage Corporation 4 1/2s, October 1, 2018 $45,580 $47,768 Federal Home Loan Mortgage Corporation Pass-Through Certificates 6s, September 1, 2017 306,966 325,543 4 1/2s, August 1, 2018 38,094 40,689 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from September 1, 2018 to September 1, 2019 131,259 139,438 4 1/2s, TBA, February 1, 2044 1,000,000 1,072,813 4s, TBA, February 1, 2044 2,000,000 2,095,156 3s, TBA, February 1, 2044 2,000,000 1,944,844 Total U.S. government and agency mortgage obligations (cost $5,585,460) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 $58,000 $57,787 Total U.S. treasury obligations (cost $57,965) MUNICIPAL BONDS AND NOTES (1.2%) (a) Principal amount Value Union Cnty., AR Indl. Dev. VRDN (Del-Tin Fiber, LLC), 0.29s, 10/1/27 $1,700,000 $1,700,000 WI Hsg. & Econ. Dev. Auth. VRDN, Ser. D, 0.43s, 3/1/38 1,500,000 1,500,000 Total municipal bonds and notes (cost $3,200,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.7%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) $1,340,000 $1,155,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 212,600 Korea Development Bank sr. unsec. unsub. notes 4s, 2016 (South Korea) 300,000 319,598 Total foreign government and agency bonds and notes (cost $1,822,103) PURCHASED SWAP OPTIONS OUTSTANDING (—%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.79625/3 month USD-LIBOR-BBA/May-24 May-14/2.79625 $3,279,700 $30,600 Total purchased swap options outstanding (cost $37,225) SHORT-TERM INVESTMENTS (30.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) 39,335,158 $39,335,158 AmerisourceBergen Corp. commercial paper with an effective yield of 0.165%, February 3, 2014 $1,500,000 1,499,982 AXA Financial, Inc. commercial paper with a yield of 0.341%, July 30, 2014 1,500,000 1,497,150 AXA Financial, Inc. 144A commercial paper with a yield of 3.132%, August 6, 2014 1,000,000 997,990 British Telecommunications PLC commercial paper with a yield of 0.740%, March 10, 2014 1,000,000 999,239 British Telecommunications PLC commercial paper with an effective yield of 0.206%, March 7, 2014 900,000 899,805 Canadian Imperial Bank of Commerce/New York, NY FRN certificate of deposit 0.538%, November 26, 2014 1,000,000 1,002,061 Canadian Natural Resources, Ltd. commercial paper with a yield of 0.280%, March 4, 2014 1,500,000 1,499,638 CAFCO, LLC asset-backed commercial paper with an effective yield of 0.683%, February 26, 2014 600,000 599,713 CRC Funding, LLC asset-backed commercial paper with a yield of 0.502%, August 1, 2014 1,000,000 998,630 CRC Funding, LLC asset-backed commercial paper with a yield of 0.695%, February 28, 2014 300,000 299,845 DCP Midstream Operating, LP commercial paper with a yield of 0.801%, February 24, 2014 500,000 499,744 DCP Midstream Operating, LP commercial paper with a yield of 0.600%, February 3, 2014 1,000,000 999,967 Electricite De France SA commercial paper with a yield of 0.563%, January 6, 2015 1,000,000 995,095 ENI Finance USA, Inc. commercial paper with a yield of 0.471%, May 2, 2014 1,519,000 1,517,959 Entergy Corp. commercial paper with a yield of 0.620%, February 13, 2014 1,500,000 1,499,690 Glencore Funding, LLC 144A commercial paper with an effective yield of 0.523%, April 16, 2014 1,500,000 1,499,094 KCP&L Greater Missouri Operations Co. 144A commercial paper with a yield of 0.520%, February 3, 2014 1,500,000 1,499,957 Kroger Co. (The) commercial paper with a yield of 0.220%, February 5, 2014 1,500,000 1,499,963 Marriott International, Inc./DE 144A commercial paper with a yield of 0.290%, February 19, 2014 1,500,000 1,499,783 Molson Coors Brewing Co. commercial paper with a yield of 0.400%, February 12, 2014 1,500,000 1,499,817 National Grid USA 144A commercial paper with a yield of 0.330%, March 25, 2014 1,500,000 1,499,285 Nissan Motor Acceptance Corp. commercial paper with an effective yield of 0.265%, March 17, 2014 1,500,000 1,499,505 Svenska Handelsbanken/New York, NY FRN certificate of deposit 1.038%, July 17, 2014 850,000 850,337 Time Warner Cable, Inc. commercial paper with a yield of 0.320%, March 3, 2014 1,500,000 1,499,600 TransCanada America Investments commercial paper with a yield of 0.370%, March 18, 2014 1,700,000 1,699,214 UBS AG/Stamford, CT certificate of deposit 0.520%, February 26, 2014 500,000 500,000 Union Electric Co. commercial paper with a yield of 0.500%, February 21, 2014 1,200,000 1,199,667 Wyndham Worldwide Corp. commercial paper with a yield of 0.610%, February 7, 2014 1,500,000 1,499,848 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 (SEG) 100,000 99,973 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.13%, April 3, 2014 630,000 629,982 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 3,212,000 3,210,892 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.13%, May 29, 2014 (SEG) (SEGSF)(SEGCCS) 427,000 426,956 Total short-term investments (cost $77,248,556) TOTAL INVESTMENTS Total investments (cost $258,857,561) (b) FORWARD CURRENCY CONTRACTS at 1/31/14 (aggregate face value $189,326) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 3/19/14 $85,455 $85,020 $(435) Deutsche Bank AG British Pound Sell 3/19/14 2,958 2,942 (16) State Street Bank and Trust Co. British Pound Sell 3/19/14 101,889 101,364 (525) Total FUTURES CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.K. Gilt 10 yr (Short) 2 $362,940 Mar-14 $(5,068) U.S. Treasury Bond 30 yr (Long) 2 267,188 Mar-14 6,277 U.S. Treasury Note 10 yr (Long) 9 1,131,750 Mar-14 9,311 U.S. Treasury Note 5 yr (Short) 3 361,875 Mar-14 (185) Total WRITTEN SWAP OPTIONS OUTSTANDING at 1/31/14 (premiums $36,077) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (1.5775)/3 month USD-LIBOR-BBA/May-19 May-14/1.5775 $6,559,500 $20,269 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Bank of America N.A. 2.60/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.60 $3,912,700 $(391) (2.84)/3 month USD-LIBOR-BBA/Mar-24 (Purchased) Mar-14/2.84 3,912,700 (5,047) 3.04/3 month USD-LIBOR-BBA/Mar-24 (Written) Mar-14/3.04 3,912,700 742 (2.60)/3 month USD-LIBOR-BBA/Jan-25 (Written) Jan-15/2.60 3,912,700 (2,191) JPMorgan Chase Bank N.A. 2.777/3 month USD-LIBOR-BBA/May-24 (Purchased) May-14/2.777 3,279,700 (8,757) (1.60)/3 month USD-LIBOR-BBA/May-19 (Written) May-14/1.60 6,559,500 14,759 Total TBA SALE COMMITMENTS OUTSTANDING at 1/31/14 (proceeds receivable $1,042,656) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, February 1, 2044 $1,000,000 2/13/14 $1,047,578 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC GBP 412,000 $— 8/15/31 3.6% 6 month GBP-LIBOR-BBA $(49,823) Goldman Sachs International GBP 412,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (127) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,498,400 (E) $(39) 11/21/23 3 month USD-LIBOR-BBA 4.22125% $13,989 4,967,700 (E) (28) 11/21/18 2.1525% 3 month USD-LIBOR-BBA 14,329 127,000 (8) 9/25/23 3 month USD-LIBOR-BBA 2.92% 3,197 4,967,700 (E) (40) 11/20/18 2.14% 3 month USD-LIBOR-BBA 15,509 3,498,400 (E) (39) 11/20/23 3 month USD-LIBOR-BBA 4.255% 19,097 27,963,700 (E) 324,213 3/19/19 3 month USD-LIBOR-BBA 2.00% (85,176) 46,888,200 (E) 224,069 3/19/16 3 month USD-LIBOR-BBA 0.75% 6,039 1,556,000 (E) (25,320) 3/19/44 3 month USD-LIBOR-BBA 3.75% (60,440) 29,457,100 (E) 517,368 3/19/24 3 month USD-LIBOR-BBA 3.25% (539,551) Total $1,040,176 (E) Extended effective date. OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $2,939 $43,000 5/11/63 300 bp $1,777 CMBX NA BBB- Index BBB-/P 5,604 93,000 5/11/63 300 bp 3,092 CMBX NA BBB- Index BBB-/P 11,483 186,000 5/11/63 300 bp 6,458 CMBX NA BBB- Index BBB-/P 10,944 192,000 5/11/63 300 bp 5,757 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 16,962 153,000 5/11/63 300 bp 12,828 Credit Suisse International CMBX NA BBB- Index BBB-/P 411 53,000 5/11/63 300 bp (1,021) CMBX NA BBB- Index BBB-/P 9,711 122,000 5/11/63 300 bp 6,415 CMBX NA BBB- Index BBB-/P 4,534 149,000 5/11/63 300 bp 508 CMBX NA BBB- Index BBB-/P 2,625 149,000 5/11/63 300 bp (1,400) CMBX NA BBB- Index BBB-/P 17,174 152,000 5/11/63 300 bp 13,068 CMBX NA BBB- Index BBB-/P 12,288 154,000 5/11/63 300 bp 8,127 CMBX NA BBB- Index BBB-/P 11,924 154,000 5/11/63 300 bp 7,763 CMBX NA BBB- Index BBB-/P 10,131 154,000 5/11/63 300 bp 5,970 CMBX NA BBB- Index BBB-/P 2,520 164,000 5/11/63 300 bp (1,911) CMBX NA BBB- Index BBB-/P 1,927 166,000 5/11/63 300 bp (2,558) CMBX NA BBB- Index BBB-/P 13,549 186,000 5/11/63 300 bp 8,524 CMBX NA BBB- Index BBB-/P 20,309 265,000 5/11/63 300 bp 13,150 CMBX NA BBB- Index BBB-/P 12,187 297,000 5/11/63 300 bp 4,164 CMBX NA BBB- Index BBB-/P 5,312 111,000 5/11/63 300 bp 2,313 CMBX NA BBB- Index BBB-/P 6,005 139,000 5/11/63 300 bp 2,250 CMBX NA BBB- Index — (8,700) 154,000 1/17/47 (300 bp) 576 CMBX NA BBB- Index — (9,371) 154,000 1/17/47 (300 bp) (95) CMBX NA BBB- Index — (9,371) 154,000 1/17/47 (300 bp) (95) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at January 31, 2014. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations BKNT Bank Note bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2013 through January 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $257,148,843. (b) The aggregate identified cost on a tax basis is $258,954,009, resulting in gross unrealized appreciation and depreciation of $3,733,739 and $1,082,561, respectively, or net unrealized appreciation of $2,651,178. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $22,194,293 $— $22,194,293 $643 $— Putnam Short Term Investment Fund * 41,272,712 99,979,649 101,917,203 9,233 39,335,158 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,425,129 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to isolate prepayment risk, to hedge prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge interest rate risk, and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $102,919 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $148,957. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $97,631,899 $— Foreign government and agency bonds and notes — 1,687,948 — Mortgage-backed securities — 76,075,163 — Municipal bonds and notes — 3,200,000 — Purchased swap options outstanding — 30,600 — U.S. government and agency mortgage obligations — 5,666,251 — U.S. treasury obligations — 57,787 — Short-term investments 39,335,158 37,920,381 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(976) $— Futures contracts 10,335 — — Written swap options outstanding — (20,269) — Forward premium swap option contracts — (885) — TBA sale commitments — (1,047,578) — Interest rate swap contracts — (1,703,133) — Credit default contracts — (55,437) — Totals by level $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $27,828 $83,265 Foreign exchange contracts — 976 Interest rate contracts 127,964 1,811,316 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased swap option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) 10 Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC credit default swap contracts (notional) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 28, 2014
